A   1   '     I



            AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                               Page I of!   3
                                                   UNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA

                                    United States of America                             JUDGMENT IN A CRIMINAL CASE
                                               v.                                        (For Offenses Committed On or After November I, 1987)


                                          Lorenzo Ruiz-Lopez                             Case Number: 3:19-mj-21707

                                                                                         David L Baker
                                                                                         Defendant's Attorney


            REGISTRATION NO. 35490298
            THE DEFENDANT:
             IZI pleaded guilty to count(s) 1 of Complaint
                                                       ------~-------------------------------------------
             0 was found guilty to count(s)
                   after a plea of not guilty.
                   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
            Title & Section                       Nature of Offense                                                       Count Number(s)
            8:1325                                ILLEGAL ENTRY (Misdemeanor)                                             1

             D The defendant has been found not guilty on count(s)
                                                                                     ------------~------------------------
             0 Count(s)                                                                   dismissed on the motion of the United States.
                                --------------------~--~---------



                                                        IMPRISONMENT
                   The defendant is hereby committed to the custody ofthe United States Bureau of Prisons to be
            imprisoned for a term of:

                                                 D TIME SERVED                        ~. __
                                                                                          \~-((J)
                                                                                              ...,....---_ _ _ days
             IZI   Assessment: $10 WAIVED IZI Fine: WAIVED
             IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
             the   defendant's possession at the time of arrest upon their deportation or removal.
             0     Court recommends defendant be deported/removed with relative,                          charged in case


                 IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
            of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
            imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
            United States Attorney of any material change in the defendant's economic circumstances.

                                                                                       Friday, May 3, 2019
                                                                                       Date of Imposition of Sentence



                                                                                       ~ARRYM.
                                /;../
            Received        .   ~   " ........
                          =ou~s~M~-~
                                   ~ ~---------
                                                                                                           KURREN
                                                                                       UNITED STATES MAGISTRATE JUDGE



            Clerk's Office Copy                                                                                                     3: 19-mj-21707
